[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER RE: OBJECTIONS TO REQUEST TO REVISE
Request No. 1.      —   Objection overruled.
Request No. 2        —   Objection sustained.
Request No. 3        —   Delete phrase "by a headhunter agency."
Request No. 4        —   Objection overruled.
Request No. 5        —   Objection sustained.
Request No. 6        —   Objection overruled.
Request No. 7        —   Objection overruled.
Request No. 8        —   Objection overruled.
Request No. 9        —   Objection overruled.
Request No. 10       —   Specify the terms of the offer and the terms of the acceptance which are relevant.
Request No. 11       —   Objection sustained.
Request No. 12       —   Objection overruled.
Request No. 13       —   Objection sustained.
Request No. 14       —   Objection overruled. CT Page 9478
Request No. 15       —   Specify the nature of the financial and personal increases.
Request No. 16       —   Objection overruled.
Request No. 17       —   Objection overruled.
Request No. 18       —   Objection overruled.
Request No. 19       —   Objection overruled.
Request No. 20       —   Objection sustained.
Request No. 21       —   Objection overruled.
Request No. 22       —   Objection sustained.
Request No. 23       —   Objection overruled.
Request No. 24       —   Objection sustained.
Request No. 25       —   Objection overruled.
Request No. 26       —   Objection overruled.
Request No. 27       —   Objection overruled.
Request No. 28       —   Objection overruled.
Request No. 29       —   Objection overruled.
Request No. 30       —   Objection overruled.
Request No. 31       —   Objection overruled.
Request No. 32       —   Objection overruled.
Request No. 33       —   Objection sustained.
Request No. 34       —   Objection sustained.
Request No. 35       —   Objection overruled.
Request No. 36       —   Objection sustained. CT Page 9479
Request No. 37       —   Objection overruled.
Request No. 38       —   Objection overruled.
Request No. 39       —   Objection overruled.
Request No. 40       —   Objection sustained.
Request No. 41       —   Objection sustained.
Request No. 42       —   Objection overruled.
THIM, JUDGE